730 N.W.2d 249 (2007)
Patrick PATTERSON and Susan Patterson, Plaintiffs-Appellants,
v.
Gregory Bryan CABALA, Defendant-Appellee, and
Robert Trevino, Defendant/Cross-Defendant-Appellee, and
Saginaw Chippewa Indian Tribe of Michigan, d/b/a Soaring Eagle Casino, Defendant/Cross-Plaintiff-Appellee.
Docket Nos. 132105, 132106. COA Nos. 260728, 265672.
Supreme Court of Michigan.
May 2, 2007.
On order of the Court, the application for leave to appeal the August 8, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.